UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1056


HAROLD PINEDA-AGUILAR,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 31, 2019                                 Decided: November 12, 2019


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph A. Devamithran, LAW OFFICE OF JOSEPH A. DEVAMITHRAN, Annandale,
Virginia, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Margaret Kuehne
Taylor, Senior Litigation Counsel, Rodolfo D. Saenz, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Pineda-Aguilar, a native and citizen of Honduras, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Pineda-Aguilar’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Pineda-Aguilar, (B.I.A. Dec. 13, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2